Memorandum. We affirm for the reasons stated in the opinion of Mr. Justice Harry D. Goldman at the Appellate Division. To the large extent that the controversy between these parties turns on questions of fact, the affirmed findings below place these issues beyond the scope of our review. To the extent that issues of law are presented we perceive no error in the determinations of the Appellate Division.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Cooke dissents and votes to reverse on the dissenting opinion by Mr. Justice Richard D. Simons at the Appellate Division (47 AD2d 445, 452).
*788Order affirmed, with costs, in a memorandum.